t c summary opinion united_states tax_court gloria g jones petitioner v commissioner of internal revenue respondent docket no 4274-09s filed date gloria g jones pro_se kimberly l clark for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes as follows year deficiency dollar_figure big_number sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure big_number dollar_figure after concessions the remaining issues for decision are whether petitioner is liable for additions to tax under sec_6651 and and a for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time she filed her petition petitioner resided in oregon procedural background petitioner failed to timely file returns or to timely pay the taxes owed for through for and petitioner worked with respondent’s appeals officer to settle the disputes regarding nonpayment and nonfiling on date respondent prepared substitutes for returns pursuant to sec_6020 for and the years at issue on 2petitioner conceded the underlying tax_liabilities for the years at issue_date respondent issued notices of deficiency to petitioner for the years at issue on date petitioner timely filed a petition with this court on date petitioner provided federal_income_tax returns for and to respondent personal background from until petitioner worked as a self-employed financial representative selling life_insurance and annuities for to different financial companies and providing services to her clients at the end of each year the financial companies paid petitioner and reported her nonemployee compensation on forms during the years at issue petitioner continued to manage her clients’ needs and market her company in there was an onset of events involving petitioner’s former husband mr jones that caused petitioner to suffer severe emotional distress and physical affliction the events culminated in allegations of criminal activity against mr jones in date mr jones denied the allegations before confessing on date in date a grand jury indicted mr jones and he was later sentenced to prison after mr jones’ sentencing petitioner underwent two surgeries in petitioner finalized a no-contest divorce with mr jones discussion i burdens of proof initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 by establishing as petitioner acknowledges that petitioner did not file her and federal_income_tax returns by their due dates of date and 3if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 respectively therefore petitioner bears the burden of proving that her failure_to_file a return was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent submitted copies of the substitutes for returns that he prepared for petitioner and petitioner concedes she did not pay her and income taxes as shown on the substitutes for returns by the due dates see 127_tc_200 affd 521_f3d_1289 10th cir hawkins v commissioner tcmemo_2008_168 thus respondent has produced sufficient evidence that petitioner is liable for the sec_6651 additions to tax for and unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner supra 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 iv exceptions to the sec_6651 and additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure to timely file the taxpayer must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that she exercised ordinary business care and prudence in providing for payment of her tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioner contends that the difficult circumstances she experienced constituted reasonable_cause for her failure to timely file returns and pay taxes petitioner testified about the legal emotional and physical trouble she experienced in despite petitioner’s unfortunate circumstances she produced no evidence indicating the circumstances caused her to be incapacitated and unable to prepare her returns on the dates they were due while sympathetic to petitioner’s ongoing situation the court concludes that the circumstances as described do not give rise to a reasonable_cause defense for the particular years at issue petitioner testified that the allegations against mr jones arose in date and did not fully come to light until mr jones’ admission of guilt on date nevertheless petitioner’s tax returns and payments for and were due on date and respectively according to petitioner’s testimony her unfiled return was long overdue and her return was due before mr jones’ confessed legal proceedings began or her physical problems arose petitioner undoubtedly experienced some financial distress upon the loss of her husband’s income yet she provided no evidence or testimony regarding her inability to pay the taxes due or that she would have suffered undue_hardship if she had paid the taxes on the due dates for the years at issue in fact petitioner testified that during the years at issue she remained gainfully_employed was selling products for to different financial companies and continued to manage the needs of her clients and market her company the court has consistently held that if a taxpayer is able to continue her business affairs despite an incapacity then the incapacity does not establish reasonable_cause ruggeri v commissioner supra and cases cited therein hazel v commissioner tcmemo_2008_134 jordan v commissioner tcmemo_2005_266 and cases cited therein similarly the court has also held that a taxpayer’s inability to meet her tax obligations when she can conduct normal business activities does not establish reasonable_cause jordan v commissioner supra wright v commissioner tcmemo_1998_ affd without published opinion 173_f3d_848 2d cir tabbi v commissioner tcmemo_1995_463 petitioner has a history of nonfiling and nonpayment having failed to timely file returns and to pay the tax due for each of the years to in the light of the sequence of events as explained by petitioner her testimony regarding her financial situation and her history of nonfiling and nonpayment respondent’s determinations are sustained v sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment5 for the period of a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the underpayment the addition_to_tax is also calculated with reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner supra pincite each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or percent of the taxpayer’s tax for the year if not return is filed or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner supra pincite but if the taxpayer did not file a return for the preceding year then clause does not apply sec_6654 a taxpayer has an obligation to pay estimated income_tax for a particular year only if she had a required_annual_payment for that year wheeler v commissioner supra pincite petitioner was required to file her and form sec_1040 u s individual_income_tax_return by date and respectively but did not do so respondent’s burden of production under sec_7491 with respect to the section 6the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 a additions to tax has been satisfied by proof at trial that petitioner has federal_income_tax liabilities for and and that petitioner made no estimated payments for either year thus the additions to tax apply under sec_6654 unless petitioner established that an exception applies vi exceptions to the sec_6654 addition_to_tax generally no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled7 in either the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not willful neglect sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the 7the term disabled includes a significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir see also jones v commissioner tcmemo_2006_176 meyer v commissioner tcmemo_2003_12 taxpayer’s severe health problems and mental condition incapacitated him thus a sec_6654 exception was applicable in addition the disability may constitute reasonable_cause jones v commissioner supra imposition of the addition_to_tax would be against equity or good conscience sec_6654 petitioner has not established a disability within the meaning of sec_6654 she also has not established a casualty a disaster or other unusual circumstances for which the imposition of the sec_6654 additions to tax would be against equity or good conscience consequently respondent’s determination is sustained in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule 8as indicated the parties have agreed that the deficiencies for and are dollar_figure and dollar_figure respectively the court leaves it to the parties to compute the additions to tax using these deficiencies
